Bobbitt, J.
— Relator herein seeks a writ of prohibition commanding the Daviess Circuit Court and Fred Dobbyn, as Judge thereof, to refrain from exercis*183ing jurisdiction in Cause No. 24953, pending in said court.
We issued an alternative writ. Respondent Judge has filed a verified motion to dissolve the temporary writ and dismiss the petition herein for the reason that the action is improperly brought because it is not filed in the name of the State of Indiana on relation of the party in interest, as provided in Acts 1955, ch. 253, §1, p. 647, being §3-2201, Burns’ 1961 Cum. Supp.
Since the action herein is not brought in the manner provided by statute, the motion to dismiss will be sustained. Meek v. Baker (1951), 229 Ind. 543, 99 N. E. 2d 426; Casey v. Murray (1951), 229 Ind. 545, 99 N. E. 2d 426.
The alternative writ heretofore issued herein is, therefore, dissolved and the action dismissed.
Jackson, Landis and Achor, JJ., concur.
Arterburn, C. J., not participating.
Note. — Reported in 183 N. E. 2d 607.